DETAILED ACTION
This Office Action is in response to the application 16/939,768 filed on 07/27/2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-23 have been examined and are pending in this application. Claim 1 is independent.
	Priority
This application is a continuation in part of Application No. 15/449,569 filed on 03/03/2017, currently US Patent No. 10,728,239.
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 10/27/2020 and 12/29/2021, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-23 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20, respectively, of parent Application No. 11/765,836, claim amendment submitted on 10/22/2021.  Although the conflicting 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
The following claims are presented side by side for comparison. The comparison shows how the claim scope of claims 1-3 of the instant application are anticipated by the claim scope of reference claim 1. Instant claims 4-23 are also anticipated by the reference claims 2-20, respectively.

Instant Application 16/939,768
Reference Application 11/727480
1. A system for mediating a user's access to content, the system comprising: a processor coupled to a non-transitory memory containing instructions executable by the processor to cause the system to: monitor content delivered to, or queued to be delivered to, a computing device associated with the user; analyze the content to determine whether the content requires disclosure of information and/or poses a threat; and mediate user access to the content based on the analysis, wherein the mediating of user access comprises at least one of (1) outputting to the user, at least prior to and/or during user interaction with the content, security- or content-related information associated with the content or (2) preventing any subsequent user interaction with the content.



3. The system of claim 1, wherein the system is configured to analyze the content at a time of delivery and also to analyze the content at least once after delivery but before the user accesses the content.
system for proactively providing a user with security- related information associated with content on a computing device prior to user interaction with such content, the system comprising:

a processor coupled to a non-transitory memory containing instructions executable by the processor to cause the system to:

after content has been presented on a user interface of the computing device for browsing by the user but prior to user interaction with such content, analyze the content to determine whether at least one of (a) the content requires disclosure of information or (b) the content poses a security threat, wherein, when the content presented on the user interface includes non-static content, such analysis accounts for changes to the content; and



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over Chacko et al (“Chacko,” US 2014/0283127, published on 09/18/2014), in view of Dixon (“Dixon,” US 2014/0331119, published on 11/06/2014).
As to claim 1, Chacko teaches a system for mediating a user's access to content, the system comprising: a processor coupled to a non-transitory memory containing instructions executable by the processor (Chacko: pars 0017-0018, 0027-0028, 0042; Fig 1-2, an interceptor, comprising controller, memory, and masking module, and  residing in the communication path between a client device and server device, for controlling data traffic transmission between the server and the client) to cause the system to: 
monitor content delivered to, or queued to be delivered to, a computing device associated with the user (Chacko: pars 0017-0018, 0027-0028, 0042; Fig 1-3, the interceptor intercepts the data traffic transmission between from the server to the client device); 
analyze the content to determine whether the content requires disclosure of information and/or poses a threat (Chacko: pars 0017-0018, 0027-0028, 0042; Fig 1-3, the intercepted data traffic from the server to the client device analyzed for identification and determination of sensitive data fields for improving the security of data [i.e. data poses threat], providing authorized and restricted access for visibility of information to the users); and 
mediate user access to the content based on the analysis, wherein the mediating of user access comprises at least one of (1) outputting to the user, at least prior to and/or during user interaction with the content, security- or content-related information associated with the content or (2) preventing any subsequent user interaction with the content.

However, in an analogous art, Dixon teaches mediate user access to the content based on the analysis, wherein the mediating of user access comprises at least one of (1) outputting to the user, at least prior to and/or during user interaction with the content, security- or content-related information associated with the content (Dixon: pars 0095-0099, 0127, 0181-0183, 00186, 0193, 0197; Figure 7-8,  provide warnings, cautions, alerts, indications of acceptable reputation, indications of poor reputations, indications of reputations, indications of types of expected behaviors. Provide the user with a warning of how the provider treats such information prior to submitting any such information. The client is presented with a warning using a pop-up or warning window), or (2) preventing any subsequent user interaction with the content (Dixon: pars 0121, 0168, 0338, privacy policy may provide for actions such as blocking an advertisement, providing permanent anonymity, providing temporary anonymity, and/or preventing or blocking spam).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dixon with the method/system of Chacko for the benefit of providing a user with a means for providing information about the threat/risk level of the data and recommendation on accessing or not accessing the data or blocking the data if system determined to be definitely risky (Dixon: pars 0095-0099, 0121, 0127, 0168, 0338). 
As to claim 2, the combination of Chacko and Dixon teaches the system of claim 1, 
Chacko further teaches wherein the content has been rewritten by a pre-delivery threat analysis and intervention system such that the content has been rewritten as protected content prior to delivery to the user (Chacko: pars 0017-0018, 0028, data is modified [i.e. rewritten] by masking/replacing sensitive portion of the data [i.e. protecting content] by the interceptor before delivering to the client).
As to claim 3, the combination of Chacko and Dixon teaches the system of claim 1, 
Dixon further teaches wherein the system is configured to analyze the content at a time of delivery and also to analyze the content at least once after delivery but before the user accesses the content (Dixon: pars 0009, 0138, 0144 the content analysis features/criteria are updated from time to time, and access to the stored secured/protected content also therefore changed).
As to claim 4, the combination of Chacko and Dixon teaches the system of claim 3, 
Dixon further teaches wherein the system is configured to analyze the content after delivery in response to the user attempting to access the content. (Dixon: pars 0009, 0138, 0144 updates to content analysis features/criteria are dynamic, and at the time of the attempted interaction, apply updated policy for accessing to the stored secured/protected content).
As to claim 5, the combination of Chacko and Dixon teaches the system of claim 1, 
Dixon further teaches wherein outputting the security- or content-related information comprises generating an indicator to be displayed on a user interface of the user's computing device that indicates to the user one or more actions that are deemed allowable or banned with respect to the content (Dixon: pars 0168, 0171, 00197, user is prompted with reputation information relating to the data/information, assisting the user in making a more informed decision. The reputation is classified in, for example, Unknown, OK, or Certified. The content may be identified to be deemed OK or unknown). 
As to claim 6, the combination of Chacko and Dixon teaches the system of claim 1, 
Dixon further teaches wherein outputting the security- or content-related information comprises generating an indicator to be displayed on a user interface of the user's computing device that comprises a safety assessment of the content (Dixon: pars 0168, 0171, 00197, user is prompted with reputation information relating to the data/information, assisting the user in making a more informed decision. The reputation is classified in, for example, Unknown, OK, or Certified).
As to claim 7, the combination of Chacko and Dixon teaches the system of claim 1, 
Dixon further teaches wherein outputting the security- or content-related information comprises generating an indicator to be displayed on a user interface of the user's computing device that comprises information about the content (Dixon: pars 0168, 0171, 00197, user is prompted with reputation information relating to the data/information, assisting the user in making a more informed decision. The reputation is classified in, for example, Unknown, OK, or Certified).
As to claim 8, the combination of Chacko and Dixon teaches the system of claim 1, 
Dixon further teaches wherein outputting the security- or content-related information comprises generating an indicator to be displayed on a user interface of the user's computing device that indicates a recommended action for the user to take with regard to the content (Dixon: pars 0182, 0186; Fig 7, 8, user is prompted with using accessing the content, learning more about the content, and asking for more options and alternatives).
As to claim 9, the combination of Chacko and Dixon teaches the system of claim 1, 
Dixon further teaches wherein outputting the security- or content-related information comprises generating an indicator to be displayed on a user interface of the user's computing device that indicates whether the content contains a virus, malware, a cyberattack mechanism including phishing, or a combination thereof (Dixon: pars 0007, 0100, 0104, 0151, the system provides protection from content subject of virus, malware, spyware, spam, phishing ).
As to claim 10, the combination of Chacko and Dixon teaches the system of claim 1, 
Dixon further teaches wherein outputting the security- or content-related information comprises generating an indicator to be displayed on a user interface of the (Dixon: pars 0182, 0186; Fig 7, 8, user is prompted with link for accessing the content, learning more about the content, and asking for more options and alternatives).
As to claim 11, the combination of Chacko and Dixon teaches the system of claim 1, 
Dixon further teaches wherein the content is associated with at least one of a software application, an operating system, a website, an email, an instant message, a text message, a voice mail, a social media message, a syndication feed such as RSS and ATOM, or a telecommunication (Dixon: pars 0095, 0104, 0114, 0119,  the system provides protection in website content interaction, spam email delivery).
As to claim 12, the combination of Chacko and Dixon teaches the system of claim 11,
Dixon further teaches wherein the analysis comprises identifying one or more information resources associated with the content and determining whether or to what degree or with what probability the one or more information resources poses a security threat (Dixon: pars 0168, 0171, 00197, generating a reputation information relating to the data/information. The reputation is classified in, for example, Unknown, OK, or Certified). 
As to claim 13, the combination of Chacko and Dixon teaches the system of claim 12,
Dixon further teaches wherein the one or more information resources comprises a link, an icon, an attachment, or other visual representation of an information resource (Dixon: pars 0182, 0186; Fig 7, 8, user is prompted with link/button for accessing the content and learning more about the content).
As to claim 14, the combination of Chacko and Dixon teaches the system of claim 13, 
Dixon further teaches wherein the visual representation is an email address or a link associated with a domain (Dixon: pars 0007, 0182, 0186; Fig 7, 8, user is prompted with link/button for accessing the content that directs to a site where the content is stored).
As to claim 15, the combination of Chacko and Dixon teaches the system of claim 1, 
wherein the analysis comprises a similarity analysis of data associated with the content to a set of data associated with trusted content and flagging the content as being legitimate and safe or flagging the content as being illegitimate and unsafe based on the similarity analysis (Dixon: pars 0168, 0171, 00197, generating a reputation information relating to the data/information. The reputation is classified in, for example, Unknown, OK, or Certified).
As to claim 16, the combination of Chacko and Dixon teaches the system of claim 15,
 Dixon further teaches wherein the similarity analysis uses a distance function, similarity metric, or machine learning model to evaluate similarity (Dixon: pars 0168, 0171, 00197, 0144, 0152, 0163, generating a reputation information relating to the data/information. The reputation is classified in, for example, Unknown, OK, or Certified. Uses a machine learning to update the analysis features, including white list; a black list).
As to claim 17, the combination of Chacko and Dixon teaches the system of claim 1,
Dixon further teaches wherein the content data and the trusted content data comprises at least one of domain name(s), Uniform Resource Locator(s) (URL), Uniform Resource Identifier(s) (URIs), Internet Protocol addresses, HTML structure, webpage resources, including images, reputation data, and a combination thereof (Dixon: pars 0095, 0104, 0114, 0119, the system provides protection in website content interaction).
As to claim 18, the combination of Chacko and Dixon teaches the system of claim 1, 
Dixon further teaches wherein the analysis comprises a graphical comparison comprising either a full comparison or a partial comparison of a screen image of the content to a screen image of trusted content and the flagging of the content is based, at least in part, on the graphical comparison (Dixon: pars 0202, 0208, graphics of the site is considered in generating reputation and warning).
As to claim 19, the combination of Chacko and Dixon teaches the system of claim 15, 
Dixon further teaches wherein the analysis comprises determining a suspicion score, wherein the suspicion score is a similarity metric representing of a degree of similarity between the data associated with the content and the set of data associated with trusted content.
As to claim 20, the combination of Chacko and Dixon teaches the system of claim 1, 
(Dixon: pars 0142, 0145 the process is performed locally, or by reputation server). 
As to claim 21, the combination of Chacko and Dixon teaches the system of claim 1, 
Dixon further teaches wherein the mediating of user access comprises recommending or triggering a browser isolation session to provide user access to the content in a protected environment (Dixon: pars 0145-00146, 0158 the process is performed to configure Web browser to use a proxy application located at the Web reputation service server).
As to claim 22, the combination of Chacko and Dixon teaches the system of claim 2, 
Dixon further teaches wherein the content includes a smart URL associated with stored information identifying the original content, message, and recipients (Dixon: pars 0007, 0182, 0186; Fig 7, 8, user is prompted with link/button for accessing the content that directs to a site where the content is stored).
As to claim 23, the combination of Chacko and Dixon teaches the system of claim 22, 
Dixon further teaches wherein the stored information is used as part of the threat analysis (Dixon: pars 0009, 0138, 0144 updates to content analysis features/criteria are dynamic, and at the time of the attempted interaction, apply updated policy for accessing to the stored secured/protected content).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jahangir Kabir whose telephone number is (571) 270-3355.  The examiner can normally be reached on 9:00- 5:00 Mon-Thu.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAHANGIR KABIR/             Primary Examiner, Art Unit 2439